Citation Nr: 1110752	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating greater than 40 percent for degenerative disc disease, L4 through S1.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1990 to August 1991 and November 1992 to November 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which increased the rating to 40 percent for degenerative disc disease of L4-S1.  

In March 2010, a travel Board hearing was held by the undersigned at the San Antonio, Texas, satellite Regional Office.  The transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2010 Board hearing the Veteran testified that his back disability had gotten worse since the last VA examination in September 2007.  He also testified that there are many day when he is unable to get out of bed due to the pain in his back. 

In light of the Veteran's contentions and the rating criteria governing the evaluation of back disabilities, the September 2007 VA examination is not adequate for rating purposes.  Where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For these reasons the claim will be remanded. 
It is noted for the record that the Veteran also testified that he was adjudicated as totally disabled by the Social Security Administration (SSA) and that he is currently in receipt of SSA benefits.  He further stated that he had undergone medical procedures for his back at the UT Health Science Center.  Subsequent to the hearing, the Veteran and his representative provided copies of the SSA and UT Health Center records that they referenced at the hearing.  The Veteran waived RO consideration of that evidence.  

With respect to the issue of entitlement to a total rating based on unemployability due to service- connected disability (TDIU), it is noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a TDIU claim either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has specifically argued that he has not been able to work due to his service-connected degenerative disk disease of the lumbar spine.  Therefore, further development is warranted to ascertain whether the symptoms attributable to the service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated such that a TDIU may be granted on a schedular basis, or in the alternative whether it should be referred to the VA Director of Compensation and Pension for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist letter as to the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

2.  After obtaining all necessary authorizations from the Veteran, obtain and associate with the claims file all VA and private treatment records for which the Veteran provides adequate identifying information, including those from South Texas and Audie Murphy VAMC facilities. 

3.  Schedule the Veteran for a VA examination by a physician skilled in the diagnosis and treatment of orthopedic and neurological pathology associated with back disorders to determine the current severity of the service-connected back disability in terms of the Rating Schedule.  The claims file and a separate copy of this remand must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination.  The examiner must annotate in the examination report that the claims file was in fact made available for review in conjunction with the examination.  Any further indicated special tests and studies should be conducted.

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also offer an opinion regarding the extent to which there is present objective evidence of neurological abnormalities that are associated with the Veteran's service-connected back disorder, including but not limited to lower extremity radiculopathy, and/or bowel or bladder impairment.  In this regard, the examiner is specifically referred to and asked to comment on the report of a September 2007 VA examination when bilateral lower extremity radiculopathy was originally diagnosed, but upon further review in December 2008 was ruled out.  If upon current examination, the physician examiner finds that neurological abnormalities are present and specifically associated with the Veteran's service-connected back disability, he or she should describe the functional loss that may be associated with such neurological disabilities.  Finally, the examiner should offer an opinion as to whether the Veteran's service-connected back disability and any neurological abnormalities found to be associated thereto, would in and of themselves render the Veteran unemployable.  A complete rationale for any opinion expressed must be provided.  

5.  Following completion of the development requested, readjudicate the Veteran's claim for an increased rating for degenerative disc disease L4 to S1, and adjudicate the claim for TDIU, including on an extra-schedular basis for referral if appropriate.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

